COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


BRANELL HARRIS
                                                                 MEMORANDUM OPINION *
v.     Record No. 2005-10-4                                          PER CURIAM
                                                                    MARCH 15, 2011
VIRGINIA EMPLOYMENT COMMISSION AND
 RESTON HOSPITAL CENTER, LLC


                      FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                  Robert J. Smith, Judge

                 (Annette K. Rubin, on brief), for appellant.

                 (Kenneth T. Cuccinelli, II, Attorney General; Elizabeth B. Peay,
                 Assistant Attorney General-I, on brief), for appellee Virginia
                 Employment Commission.

                 No brief for appellee Reston Hospital Center, LLC.


       Branell Harris appeals the decision by the circuit court affirming a decision by the Virginia

Employment Commission (commission) that disqualified her for unemployment compensation due

to misconduct when she reported to work while impaired by drugs or alcohol. We have reviewed

the record, the circuit court’s order, and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion,

see Harris v. Reston Hosp. Ctr., LLC, Comm’n Decision 91788-C (May 13, 2010), as affirmed by

the circuit court, see Harris v. Virginia Emp’t Comm’n, Case No. CL2010-8390 (Sept. 3, 2010).

We dispense with oral argument and summarily affirm because the facts and legal contentions are




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
adequately presented in the materials before this Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                         Affirmed.




                                               -2-